Harwood, J.,
dissents and votes to affirm the order appealed from with the following memorandum: I agree with the majority that plaintiff’s claims concerning the postdischarge period provide no basis for imposition of liability on the defendants. However, given the court’s function on a motion for summary judgment (see, Smitas v Rickett, 102 AD2d 928), I do not agree that, as a matter of law, the defendants cannot be liable to plaintiff as a result of the original decision to release Mohan. The record indicates, inter alla, that, prior to discharge, Mohan’s delusions persisted, that family members advised the hospital staff that Mohan continued to make threats against his girlfriend, that Mohan was preoccupied with his release, *476that he was fearful of the medication that would keep him calm, and that he expressed a negative attitude toward continuing the medication on discharge. In my view, plaintiff has done more than merely demonstrate that another physician would not have authorized Mohan’s release and that, therefore, the decision to do so constituted nothing more than a mere error of professional judgment made after careful analysis (see, Wilson v State of New York, 112 AD2d 366, 367). The. record, including the áffidavit of the plaintiffs expert, raises a factual question as to whether the decision to release Mohan was consistent with accepted standards of psychiatric practice (cf., Schrempf v State of New York, 66 NY2d 289). That question should be determined by a trier of fact.